        Case 4:19-cv-03042-SBA Document 258 Filed 12/03/19 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                      OAKLAND DIVISION
 7

 8 JAMAL ADAMS, et al.                                 Case No: 19-3042 SBA
 9                Petitioners,                         ORDER TO SHOW CAUSE RE
                                                       CONTEMPT
10         vs.
                                                       Dkt. 256
11 POSTMATES, INC.,

12                Respondent.
13

14          Good cause appearing,
15          IT IS HEREBY ORDERED THAT Petitioners’ Motion for an Order for Postmates
16   to Show Cause Why It Should Not Be Held in Civil Contempt is GRANTED. By no later
17   than December 11, 2019, Respondent Postmates, Inc., shall submit a written response, not
18   to exceed 15 pages, showing cause why it should not be held in contempt for violating this
19   Court’s order compelling arbitration. The failure to timely file a written response to the
20   order to show cause will be deemed to be a consent to the show cause order and the
21   issuance of a contempt order which includes the imposition of sanctions. In the event
22   Respondent timely files a written response, Petitioners shall file a reply, not to exceed 10
23   pages, by no later than December 19, 2019. No hearing will be held in connection with the
24   order to show cause unless otherwise ordered by the Court.
25          IT IS SO ORDERED.
26   Dated: 12/03/19                                   ______________________________
27
                                                       SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
28
